Rule 304. Limited Admission of Spouses of Active-Duty Service
Members of the United States Uniformed Services

An applicant may apply for limited admission to the practice of
law in Pennsylvania as a spouse of an active-duty service
member of the United States Uniformed Services if all
requirements of this rule are satisfied.

(a)   Qualifications.

      An applicant who seeks admission pursuant to this rule:

          (1) must be present in Pennsylvania as the spouse of
an active-duty member of the United States Uniformed Services
who is (A) assigned to duty in Pennsylvania or (B) assigned to
duty outside the United States but whose last assignment within
the United States was in Pennsylvania;

           (2) must satisfy the requirements of Rule 203(a)(1)
and (2)(i) (related to completion of undergraduate studies and
legal studies at a law school accredited by the American Bar
Association) and Rule 203(b)(2) (related to character and fitness);

         (3) must not have taken and failed the Pennsylvania
bar examination;

          (4) must be currently admitted as an attorney at law
in the highest court of another state, commonwealth, territory
or the District of Columbia;

          (5) must not currently be the subject of a pending
disciplinary matter in any jurisdiction in which the applicant is
admitted to the practice of law or be currently suspended or
disbarred in any such jurisdiction;

        (6) must not have been disciplined for professional
misconduct by any jurisdiction within the 10 years immediately
preceding filing of the Pennsylvania application or been
disbarred at any time by any jurisdiction; and

          (7) (A) must be employed and supervised by a
Pennsylvania-licensed attorney who is in good standing and who
is currently engaged in the practice of law in Pennsylvania; or

          (B) be employed by the federal government, the
Commonwealth of Pennsylvania or a local government within
Pennsylvania and supervised in that employment by a
Pennsylvania-licensed attorney who is currently engaged in the
practice of law in Pennsylvania.

(b)   Procedure.

     (1) An applicant who seeks admission pursuant to this
rule must submit to the Board of Law Examiners an affidavit
confirming that the applicant satisfies the requirements of Rule
304(a); that the applicant agrees to supplement his or her
application with any information that might arise during the
limited admission to practice that bears on any of the
requirements of Rule 304(a); that the applicant agrees to notify
the Prothonotary of the Pennsylvania Supreme Court of any
information that might arise during the limited admission to
practice that bears on any of the requirements of Rule 304(a);
that the applicant has read, is familiar with and agrees to abide
by the Pennsylvania Rules of Professional Conduct and the
Pennsylvania Rules of Disciplinary Enforcement; that the
applicant will comply with any obligations imposed by the
Pennsylvania Continuing Legal Education Board; and that the
applicant submits to the jurisdiction of the Pennsylvania
Supreme Court with respect to any and all disciplinary matters.

     (2) An applicant must submit to the Board of Law
Examiners an affidavit of the Pennsylvania attorney who will,
pursuant to Rule 304(a)(7), supervise the applicant if the
application is granted. The supervising lawyer must confirm in
the affidavit that he or she will (A) supervise the applicant in the

                                 2
performance of the applicant’s legal work and (B) notify the
Board in the event the applicant leaves the employ of the
supervising attorney’s law firm or government entity or is
otherwise no longer being supervised by that attorney.

    (3) The applicant must submit to the Board of Law
Examiners the following:

         (A) certificates or official transcripts evidencing
compliance with the provisions of Rule 304(a)(2) related to legal
education;

          (B) a certificate of good standing from the highest
court or the admissions authority of a state, commonwealth,
territory or the District of Columbia in which the applicant is
currently licensed to practice law;

          (C) a copy of the United States military orders of the
applicant’s spouse establishing that the spouse is present in
Pennsylvania because of military orders; and

          (D) any fee required by the Board of Law Examiners.

     (4) If an applicant satisfactorily completes the steps
required by this rule and the Board determines that the
applicant is qualified under this rule, the Board shall provide to
the applicant a certificate recommending admission of a spouse
of an active-duty service member.

     (5) At any time within six months of the issuance of a
certificate recommending admission of a spouse of an active-
duty service member, an applicant may file a motion with the
Prothonotary of the Supreme Court of Pennsylvania, on a form
prescribed by the Board for issuance of such a license. The
applicant shall submit the form with the certificate
recommending admission of a spouse of an active-duty service
member along with any fee the Prothonotary may assess.


                                3
    (6) Upon receipt of a properly supported motion, the
Prothonotary shall enter the name of the applicant upon the
docket of persons specially admitted to the bar of the Supreme
Court of Pennsylvania subject to the restrictions of this rule.

(c)   Limitations

     (1) An applicant who is granted limited admission under
this rule and who continues to satisfy the requirements of Rule
304(a) is entitled to all the same rights, privileges and benefits
and is subject to the same duties, obligations and responsibilities
as active members of the bar of the Supreme Court of
Pennsylvania subject to the following limitations.

     (2) The limited admission provided by this rule shall
terminate automatically upon the occurrence of any of the
following:

           (A)   any of the provisions of Rule 304(a) are no longer
satisfied or

           (B) the attorney admitted under this rule is admitted
to the bar of the Supreme Court of Pennsylvania under any other
rule.

     (3) In the event Rule 304 (c)(2)(A) or (B) applies as a result
of the death of the spouse of the attorney admitted under this
rule, the termination of the limited admission provided by this
rule will be subject to a six-month grace period.


Official Note:

For purposes of this rule, the “United States Uniformed Services”
are defined to include the following: the United States Army; the
United States Marine Corps; the United States Navy; the United
States Air Force; the United States Coast Guard; the United
States Public Health Service Commissioned Corps; the National

                                 4
Oceanic and Atmospheric Administration Commissioned Corps
and any other entity designated as part of the United States
Uniformed Services by the United States Department of Defense
or the United States Department of Homeland Security. See 10
U.S.C. § 101(a)(4) and (5).

The phrase “active duty” shall have the meaning given it in 10
U.S.C. § 101(d)(1).

For purposes of Rule 304(a)(7), “practice of law” shall have the
meaning set out in Rule 204.

The supervision required by Rule 304(a)(7) must be sufficient to
insure that the supervising attorney has knowledge of the
specific conduct, ratifies the conduct, knows of the conduct at a
time when its consequences may be avoided or mitigated and
will assume responsibility for the supervised attorney’s work
should the supervised attorney’s limited license terminate.




                                5